DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pompea et al US 2019/0162154.
In Re 1-4, Pompea teaches
1. An engine starter of a vehicle (title) configured to switch between EV (purely electric mode para 19) traveling and HV traveling (paras 19,27 engine and or electric prime mover), the engine starter comprising: 
an engine starting unit (para 15 teaches many varied structural embodiments of computer implementation) configured to start an engine (engine activation step 500 fig 5) based on a starting operation by a driver of the vehicle during the EV traveling; and 
a starting operation switching unit (para 15 teaches many varied structural embodiments of computer implementation) configured to switch the starting operation to a first starting operation (at least 402,502 operational data including user request to operate engine) while the vehicle is traveling in an outside area of a preset emission gas regulation area (GPS determined “warning zone” corresponding to emissions restrictions, paras 3,16,19, 408 vehicle within restriction parameters yes engine remains on or can be switched on) and to switch the starting operation to a second starting operation (override 512 yes 510 activate engine ) different from the first starting operation while the vehicle is traveling in an inside area of the emission gas regulation area, wherein 
while the vehicle is performing the EV traveling in the inside area of the emission gas regulation area, the engine starting unit is configured to not start the engine when the first starting operation is performed by the driver (512 over-ride no prevent engine activation) and to start the engine when the second starting operation is performed by the driver (512 over-ride yes activate engine)(at least all figs and paras).  
2. The engine starter according to claim 1, wherein the starting operation switching unit is configured to switch the starting operation from the first starting operation to the second starting operation when the vehicle moves from the outside area to the inside area of the emission gas regulation area (steps 404,406 and 504,506 switches permissions to engine start based on vehicle within bounds of warning zone).  
3. The engine starter according to claim 2, further comprising a notification unit configured to notify the driver that the starting operation has been switched from the first starting operation to the second starting operation when the vehicle moves from the outside area to the inside area of the emission gas regulation area (paras 26 and 33-35, user input, user given option, provide passengers with current reports regarding compliance with emissions, provide immediate indication).  
4. The engine starter according to claim 1, further comprising a notification unit configured to notify the driver that the vehicle is traveling in the inside area of the emission gas regulation area when the first starting operation is performed by the driver while the vehicle is performing the EV traveling in the inside area of the emission gas regulation area (paras 26 and 33-35, user input, user given option, provide passengers with current reports regarding compliance with emissions, provide immediate indication).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pompea et al US 2019/0162154 in view of Ito et al US 2010/0244557.
In Re 5, Pompea teaches the vehicle includes a switching button (319 fig 3 is a smart mobile device with microphone and dialog presenting each option to a human user for selection, para 23), the first starting operation, the second starting operation, see in re 1 above.
Pompea is silent as to however Ito teaches the first starting operation is to press the switching button once (fig 2a normal para 28), and the second starting operation is to long-press the switching button for a predetermined time (special operation) or (optional) to press the switching button successively a predetermined number of times.  Ito teaches using the same switch with different inputs for different modes (para 28).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Pompea’s first normal starting operation input with Ito’s normal operation normal press to and modify Pompea’s second normal starting operation input with Ito’s special operation with long press to use the same switch with different inputs.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pompea et al US 2019/0162154 in view of Malesevich US 10,781,782.
In Re 6, Pompea teaches the vehicle includes a microphone configured to collect the driver's voice in a vehicle interior (319 fig 3 is a smart mobile device with microphone, para 23), the first starting operation, the second starting operation, see in re 1 above.
Pompea does not teach although Malesevich teaches 6,, the first starting operation is to utter a first utterance sentence by the driver, and the second starting operation is to utter a second utterance sentence different from the first utterance sentence by the driver (override command with voice command interchangeable with touch commands col 5 ll 34-50). Malesevich further teaches interchangability of touch and voice commands (col 5 ll 34-50).   It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Pompea’s commands with Malesevich’s voice command as Malesevich teaches the interchangability of command inputs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747